Admitting the contention of plaintiff in error that a lottery must embrace three elements — "prize, chance and consideration" — (which I am inclined to think is correct; see 38 Corpus Juris 286, et seq.), — I am of the opinion that there is strong circumstantial evidence in this case that a consideration had been *Page 516 
paid for at least some of the "New York bond" tickets which were found in plaintiff in error's possession at the time of his arrest, and which were introduced in evidence and sent up to this Court along with the record, when considered in connection with the testimony of the arresting officer who said he was thoroughly familiar as to how this kind of lottery was conducted, and who explained the significance of the numbers and figures on the tickets, which showed the amount which, according to his testimony, had been paid for each New York bond ticket. I am not now referring to the "parley" tickets, or the carbon copies of "New York bond" tickets which were also in the box, but to the New York bond tickets dated July 22, 1938, which were testified about by the officers.
I hardly think the "Bank Night" cases are applicable here. Nor do I think it necessary to resort to the holding in those cases to sustain the verdict in this case. With these qualifications, I concur in the above opinion.